Citation Nr: 1813347	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent for a right shoulder disability, status post total arthroplasty.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1966 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the pendency of the appeal, a February 2014 rating decision issued a temporary 100 percent rating for the Veteran's service-connected right shoulder disability following surgery, effective August 8, 2013, to October 1, 2014.  The Board has limited its consideration accordingly.  

The Veteran was scheduled for a videoconference hearing before the Board in September 2016, but he cancelled his request by letter dated August 2016.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In October 2014, the Veteran was afforded a VA examination to access the severity of his service-connected right shoulder disability.  However, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the October 2014 VA examination report shows that it is not fully compliant with the Court's decision in Correia.  Additionally, the Veteran has reported that his right shoulder disability has continued to increase in severity since his last VA examination.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his right shoulder disability.    

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:


1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his right shoulder disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  The opposite joint (left shoulder) should also be tested for comparison purposes if that joint has no demonstrated abnormalities.  

The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information.  

If the examiner cannot provide any of the requested findings without resorting to speculation, the examiner must state why that is so and provide a detailed rationale as to the reason why the requested findings could not be provided.

3. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






